DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 23 is objected to because of the following informalities:  
Claim 23 recites “the reference setting circuit “ which lack antecedence basis. 
Examiner will examine/interpret  as “a reference setting circuit “ . 
Appropriate correction required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgren (US 20140306657) in view of Liu (US 20190137554).

    PNG
    media_image1.png
    551
    863
    media_image1.png
    Greyscale

Fig. 4 of Lundgren
As to claim 1, Lundgren discloses an electronic device (Fig. 4 above) configured to operate in a plurality of power modes (Fig. 3B, [0096]-[0097] and Table 1 showing “Enabled” mode when charging is ongoing i.e. handset place on pad and battery is not full (S320), “Enabled” mode with “no supply” when charging is not ongoing  i.e. handset removed from pad, and “ standby” mode where handset is placed on pad and charging is not ongoing (S330-332) , the electronic device comprising: 
a power receiving circuit (Fig. 4 above) configured to receive wireless power from an external power transmitting device (Fig. 4 transmitter 460. Fig. 3B step 320 and [0081]); 
a processor (Digital ASIC 420) configured to control an operation of the electronic device (Digital ASIC 420 may be a processor of the handset or the electrical device and is able to control all peripheral components [0091]),
 wherein the plurality of power modes comprise a power charging mode in which the wireless power is continuously provided (Fig.3B 320 charging is ongoing [0091]), a power hold mode (Fig. 3B standby mode S330-332) including a state in which the wireless power is provided and a state in which the wireless power is cut off are periodically repeated in a ping period (Fig. 3B 330-332 in standby mode, analog pinging signals are transmitted by the wireless charger [0021] [0053]) and a power cutoff mode in which the wireless power is continuously cut off (“Enabled” mode with “no supply” when charging is not ongoing, and no ping signals because not in “standby mode” i.e. handset removed from pad).
Lundgren further discloses wherein the power receiving circuit configured detect the ping signal in the power hold mode (Fig. 3B 330-332 where RX IC (i,e  Receiver 450) starts monitoring analog and digital ping signals 351, 352 [0067]) and configured to change the power mode based on the detection value of the ping signal (When the handset is removed from the wireless charger, the RXIC does not detect the ping signals and goes from standby state (i.e. ping detection) to enabled state with no supply (i.e. charging is not on-going) Table 1 [0012]  [0079],[0095]-[0098]).
Although Lundgren detects the ping signal and changes power mode based on the detection value of the ping signal as described above, Lundgren does not disclose wherein the power receiving circuit is configured to generate a ping flag signal that alternates between a high level and a low level with the ping period in the power hold mode, and changes the power mode based on a counting value obtained by counting particular level sections of the ping flag signal.
Liu teaches a power receiving circuit configured to generate a ping flag signal (Fig. 3B-4 VDET signal as “ping flag signal”. 5V LDO signal at the input of pin 314 is powered when a digital ping signal is present and generates the VDET signal [0007]) that alternates between a high level and a low level with the ping period in the power hold mode (Fig. 3B VDET signal 318 follows the digital ping)  
Liu further teaches a ping detection value of the ping signal based on a counting value (timer value) obtained by counting particular level sections of the ping flag signal (See Fig. 3B digital ping timer 328 counts time until the next digital ping signal 334 ([0029]). PDET_B is reset after the digital ping timer has expired without receiving a new digital ping signal to indicate the absence of the ping signal. The time counting value starting at reset is identified as “counting value” and the occurrence of the digital ping signal identified as “level sections”).
It would have been obvious to a person of ordinary skill in the art to modify the power receiving circuit of Lundgren to be configured to generate a ping flag signal that alternates between a high level and a low level with the ping period in the power hold mode, and to generate a counting value obtained by counting particular level sections of the ping flag signal, in order to more accurately and quickly provide an indication of the removal of the transmitter as taught by Liu [0024][0029].
In regards to changing the power mode based on the counting value, since Lundgren teaches changing power modes when the ping signal is not detected (Table 1 and [0012] [0079],[0095]-[0098]), and Liu teaches a method of detecting the presence or absence of a ping signal by the counting value ([0029]), then it would be obvious to one of ordinary skill in the art for Lundgren to change power modes when the ping signal is not detected using the counting value method taught by Liu in order to more accurately and quickly provide an indication of the removal of the transmitter as taught by Liu [0024][0029].
As to claim 7, Lundgren in view of Liu teaches the electronic device of claim 1.
Lundgren in view of Liu does not disclose/teach wherein the processor operates by changing a power mode to the power hold mode, when an internal temperature of the electronic device is equal to or greater than a reference temperature while operating in the power charging mode.
However it would be obvious to one of ordinary skill in the art for Lundgren’s receiver to communicate to the transmit to stop charging if the temperature is above a threshold in order to lower the temperature of the receiver, further preventing damage. As such, Lundgren teaches that receiver will be in a standby mode (i.e. power hold mode) if the receiver is placed on the charger but not charging (Table 1 and [0096]-[0097]). 
As to claim 8, Lundgren in view of Liu teaches the electronic device of claim 1, wherein the power receiving circuit further comprises a power charging circuit charged by the wireless power (Fig. 3B S320 where the handset has a charging circuit), and wherein the processor operates by changing a power mode to the power hold mode, when the power charging circuit reaches a limit charging amount in the power charging mode (Fig. 3B 330-332 RX IC in standby mode where analog pinging signals are provided by the wireless charger transmitted when battery is full [0053][0021]).
Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgren (US 20140306657) in view of Liu (US 20190137554) in view of NPL” Wireless Power Receiver for Low Power Applications P9222-R Datasheet” hereinafter “P9222-R”.

    PNG
    media_image2.png
    1026
    1143
    media_image2.png
    Greyscale

Fig. 2 of P9222-R Datasheet
As to claim 2, Lundgren in view of Liu teaches the electronic device of claim 1, wherein the power receiving circuit comprises: a power sensing circuit (Receiver 450 of Lundgren) configured to generate a sensing result signal (interrupt signal) according to a result of sensing a receiving state of the wireless power (Fig. 3B S340 of Lundgren where in response to not detecting a ping signal during a predetermined time period, Receiver 450 transmits an interrupt signal to a power controller to indicate that the wireless charger receiver is not located on the wireless charging platform [0072]) in response to a ping enable signal received from the processor (S332 where wireless receiver is set in “standby mode” by the WC enable signal prior to sending the “interrupt signal” in S340 [0096]).
Lundgren in view of Liu does not teach a power converting circuit configured to rectify the received wireless power and generate a rectified voltage.
P9222-R teaches a power converting circuit configured to rectify the received wireless power and generate a rectified voltage (pg. 19 section 8.3 and Fig. 2 where when a mobile device containing the P9222-R is placed on a WPC "Q charging pad, it responds to the transmitter's "ping'' signal by rectifying the AC power from the transmitter and storing it on a capacitor connected to VRECT).
It would have been obvious to a person of ordinary skill in the art to modify the electronic device of Lundgren to include a power converting circuit configured to rectify the received wireless power and generate a rectified voltage, as taught by P9222-R in order to convert the AC signal to a DC signal suitable to charge the electronic device.
As to claim 3, Lundgren in view of Liu in view of P9222-R teaches the electronic device of claim 2, wherein the power sensing circuit comprises: a flag signal generator configured to generate a ping flag signal (Fig. 3B-4 elements 314,312 and 310 generates the VDET signal [0025] ) and further teaches a counter (Fig. 3A-3B and [0029] timer 328) configured to generate a counting value generated by counting particular level sections of the ping flag signal (See Fig. 3B digital ping timer 328 counts time until the next digital ping signal 334 ([0029]). PDET_B is reset after the digital ping timer has expired without receiving a new digital ping signal to indicate the absence of the ping signal. The time counting value starting at reset is identified as “counting value” and the occurrence of the digital ping signal identified as “level sections”).
Lundgren in view of Liu does not disclose/teach the ping flag signal (VDET signal of Liu) is generated from the rectified voltage.
However since Lundgren and Liu comprise ping detection circuits detecting the existence of a ping signal from a transmitter and Lundgrens ping detection circuit is within the receiver, then it would be obvious to one of ordinary skill in the art for the ping flag signal be generated from a rectified voltage of the ping signal in order to place the ping detect signal in a suitable and safe format and voltage level received by the ping detection circuit.
Lundgren does not disclose/teach a digital comparator configured to generate a switching signal by comparing the counting value with a reference digital value; and an output pin configured to output the sensing result signal according to the switching signal.
Liu teaches a digital comparator (low power logic circuit 302) configured to generate a switching signal by comparing the counting value with a reference digital value (Fig.3B Signal to gate of MOSFET 304 identified as switching signal. Low power logic circuit 302 resets PDET_B after the digital ping timer has expired without receiving a new digital ping signal [0007][0026][0029][0034].  Time at which timer expired (i.e. preset time interval threshold ) is identified as reference digital value) and an output pin configured to output the sensing result signal according to the switching signal  ([0026] Transistor 304 sets the output signal PDET_B 316).
It would have been obvious to a person of ordinary skill in the art to modify the power sensing circuit of Lundgren to include a digital comparator configured to generate a switching signal by comparing the counting value with a reference digital value; an output pin configured to output the sensing result signal according to the switching signal, as taught by Liu in order to indicate the absence or presence of the digital ping further more efficiently initiating power transfer ([0005],[0007]).  
As to claim 4, Lundgren in view of Liu in view of P9222-R teaches the electronic device of claim 3.
Lundgren in view of Liu in view of P9222-R does not specifically disclose wherein the counter and the digital comparator (timer 328 and digital ping detection control logic 302) operate by receiving a power voltage generated in the electronic device.
However it would be obvious to one of ordinary skill in the art for all electronic components within the electronic device, including the counter and the digital comparator to be supplied by a source within the electronic device (i.e. a battery)  in order to use the electronic device without  the need for an external supply, thereby making the electronic device more portable.  
As to claim 5, Lundgren in view of Liu in view of P9222-R teaches the electronic device of claim 3, wherein the power sensing circuit further comprises a clock generator configured to generate and output a clock signal to the counter (Fig. 3A of Liu. digital oscillator 306) according to the ping enable signal (S332 where wireless receiver is set in “standby mode” by the WC enable signal prior to sending the “interrupt signal in S340 [0096]. Therefore the wireless receiver detects the ping signals after WC enable signal). 
Therefore since the clock generator is used to detect the presence or the absence of the ping detect signal as taught by Liu and the absence of the ping detect signal is determined after the WC enable signal (I,e, ping enable signal), then it would be obvious to one of ordinary skill in the art for the clock generator to generate and output a clock signal to the counter after the WC enable signal in order to detect the presence or absence of the ping detect signal. 

As to claim 6, Lundgren in view of Liu in view of P9222-R teaches the electronic device of claim 3, wherein the power sensing circuit further comprises a reference setting circuit (low power logic circuit 302) configured to generate and output the reference digital value to the digital comparator (Low power logic circuit 302 resets PDET_B after the digital ping timer has expired without receiving a new digital ping signal [0007][0026][0029][0034].  Time at which timer expired (i.e. preset time interval threshold ) is identified as reference digital value).
Lundgren in view of Liu in view of P9222-R does not specifically teach the reference setting circuit (low power logic circuit 302) generating and outputting the reference digital value to the digital comparator according to a reference value control signal received from the processor.
However, it would be obvious to one of ordinary skill in the art for the processor to set and/or program a register comprising reference digital value (i.e. expiration time) in order to provide a user with the flexibility to change the expiration time using the same ping detection circuit.
Claims 10-12,14,16,18-21 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgren (US 20140306657) in view of NPL” Wireless Power Receiver for Low Power Applications P9222-R Datasheet” hereinafter “P9222-R” in view of Liu (US 20190137554).
As to claim 10, Lundgren discloses an  electronic device (Fig. 4 above) receiving wireless power from a power transmitting device (Fig. 4 transmitter 460, Fig. 3B 320 and [0081]), the electronic device comprising: a power receiving circuit (Fig. 4 above) configured to receive power from an external power transmitting device (Fig. 4 transmitter 460, Fig. 3B 320 and [0081]);
a processor configured to control the power receiving circuit ([0091] Digital ASIC 420 may be a processor of the handset or the electrical device and is able to control all peripheral components), wherein the power receiving circuit comprises: 
a power sensing circuit configured to output a sensing result signal according to a result of sensing a receiving state of the state of the power (Fig. 3B S340 of Lundgren where in response to not detecting a ping signal during a predetermined time period, Receiver 450 transmits an interrupt signal to a power controller to indicate that the wireless charger receiver is not located on the wireless charging platform [0072]) in response to a ping enable signal received from the processor (S332 where wireless charger is set in “standby mode” by the WC enable signal prior to sending the “interrupt signal in S340 [0096]).
Lundgren in view of Liu does not teach a power converting circuit configured to rectify the received wireless power and generate a rectified voltage.
P9222-R teaches a power converting circuit configured to rectify the received wireless power and generate a rectified voltage (pg. 19 section 8.3 and Fig. 2 where when a mobile device containing the P9222-R is placed on a WPC "Q charging pad, it responds to the transmitter's "ping'' signal by rectifying the AC power from the transmitter and storing it on a capacitor connected to VRECT).
It would have been obvious to a person of ordinary skill in the art to modify the electronic device of Lundgren to include a power converting circuit configured to rectify the received wireless power and generate a rectified voltage, as taught by P9222-R in order to convert the AC signal to a DC signal suitable to charge the electronic device.
Lundgren does not disclose/teach wherein the power sensing circuit outputs the sensing result signal, according to a result of counting particular level sections of a ping flag signal alternating between a high level and a low level in a same period as a period of the rectified voltage.
Liu teaches wherein the power sensing circuit outputs the sensing result signal (PDET_B is reset), according to a result of counting particular level sections of a ping flag signal alternating between a high level and a low level (See Fig. 3B VDET signal as “ping flag signal” as it tracks the digital ping signal 334. Digital ping timer 328 counts time until the next digital ping signal 334 ([0029]). PDET_B is reset after the digital ping timer has expired without receiving a new digital ping signal to indicate the absence of the ping signal. The time counting value starting at reset is identified as “counting value” and the occurrence of the digital ping signal identified as “level sections”).
It would have been obvious to a person of ordinary skill in the art to modify the power sensing circuit of Lundgren to include wherein the power sensing circuit outputs the sensing result signal, according to a result of counting particular level sections of a ping flag signal alternating between a high level and a low level, in order to more accurately and quickly provide an indication of the removal of the transmitter as taught by Liu [0024][0029].
In regards to the ping flag signal alternating between a high level and a low level in a same period as a period of the rectified voltage, since Lundgren and Liu ping detection circuits detect the existence of a ping signal from a transmitter and Lundgren’s ping detection circuit is within the receiver, then it would be obvious to one of ordinary skill in the art for the ping flag signal be generated from a rectified voltage of the transmitted ping signal in order to place the ping detect signal in a suitable and safe format to be received by the ping detection circuit. Therefore the ping flag signal as a representation of the rectified voltage will alternate between a high level and a low level in a same period as a period of the rectified voltage.
As to claim 11, Lundgren in view of P9222-R in view of Liu teaches the electronic device of claim 10, wherein the power sensing circuit comprises: a flag signal generator configured to generate a ping flag signal from the rectified voltage (Fig. 3B-4 elements 314,312, 310 and [0025] of Liu teaches generating the VDET signal. Pg. 19 section 8.3 and Fig. 2 of P9222-R teaches rectifying the transmitter's "ping'' signal).
Lundgren in view of P9222-R in view of Liu further teaches a counter (timer 328 [0029] and Fig. 3A-3B) configured to generate a counting value (timer value) generated by counting particular level sections of the ping flag signal (See Fig. 3B digital ping timer 328 counts time until the next digital ping signal 334 ([0029]). PDET_B is reset after the digital ping timer has expired without receiving a new digital ping signal to indicate the absence of the ping signal. The time counting value starting at reset is identified as “counting value” and the occurrence of the digital ping signal identified as “level sections”).
Lundgren does not disclose/teach a digital comparator configured to generate a switching signal by comparing the counting value with a reference digital value; an output pin configured to output the sensing result signal according to the switching signal.
Liu teaches a digital comparator (low power logic circuit 302) configured to generate a switching signal by comparing the counting value with a reference digital value (Fig.3B Signal to gate of MOSFET 304 identified as switching signal. Low power logic circuit 302 resets PDET_B after the digital ping timer has expired without receiving a new digital ping signal [0007][0026][0029][0034].  Time at which timer expired (i.e. preset time interval threshold ) is identified as reference digital value) and an output pin configured to output the sensing result signal according to the switching signal ([0026] Transistor 304 sets the output signal PDET_B 316).
It would have been obvious to a person of ordinary skill in the art to modify the power sensing circuit of Lundgren to include a digital comparator configured to generate a switching signal by comparing the counting value with a reference digital value; an output pin configured to output the sensing result signal according to the switching signal., as taught by Liu in order to indicate the absence or presence of the digital ping further more efficiently initiating power transfer ([0005],[0007]).  
As to claim 12, Lundgren in view of P9222-R in view of Liu teaches the electronic device of claim 11.
 Lundgren in view of P9222-R in view of Liu teaches does not specifically disclose wherein the counter and the digital comparator (timer 328 and digital ping detection control logic 302) operate by receiving a power voltage generated in the electronic device.
However it would be obvious to one of ordinary skill in the art for all electronic components within the electronic device, including the counter and the digital comparator to be supplied by a source within the electronic device (i.e. a battery) in order to use the electronic device without  the need for an external supply, thereby making the electronic device more portable.  
As to claim 14, Lundgren in view of P9222-R in view of Liu teaches the electronic device of claim 11, wherein the power sensing circuit further comprises a reference setting circuit (low power logic circuit 302) configured to generate and output the reference digital value to the digital comparator (Low power logic circuit 302 resets PDET_B after the digital ping timer has expired without receiving a new digital ping signal [0007][0026][0029][0034].  Time at which timer expired (i.e. preset time interval threshold ) is identified as reference digital value).
Lundgren in view of P9222-R in view of Liu does not specifically teach the reference setting circuit (low power logic circuit 302) generating and outputting the reference digital value to the digital comparator according to a reference value control signal received from the processor.
However, it would be obvious to one of ordinary skill in the art for the processor to set and/or program a register comprising reference digital value (i.e. expiration time) in order to provide a user with the flexibility to change the expiration time using the same ping detection circuit.
As to claim 16, Lundgren in view of P9222-R in view of Liu teaches the electronic device of claim 10. 
Lundgren in view of P9222-R in view of Liu does not teach wherein the processor transmits a power hold mode packet via a communication circuit, when an internal temperature of the electronic device is equal to or greater than a reference temperature.
However it would be obvious to one of ordinary skill in the art for the receiver to communicate to the transmit to stop charging if the temperature is above a threshold while placed on the charger in order to lower the temperature of the receiver, further preventing damage. As such, Lundgren teaches the receiver will be in a standby mode (i.e. power hold mode) if the receiver is placed on the charger but not charging (Table 1 and [0096]-[0097] “standby” mode where handset is placed on pad and charging is not ongoing). 
As to claim 18, Lundgren in view of P9222-R in view of Liu teaches the electronic device of claim 10, wherein the processor transmits a signal strength packet via communication circuit, when the rectified voltage alternating between a high level and a low level has the high level (pg. 19 section 8.3 and Fig. 2 of P9222-R where when a mobile device containing the P9222-R responds to the transmitter's "ping'' signal by rectifying the AC power from the transmitter and storing it on a capacitor connected to VRECT. During the “ping” phase, the digital section of the P9222-R enables communication and adjusts the rectifier voltage by sending Control Error Packets (CEPs) to the transmitter).
It would have been obvious to a person of ordinary skill in the art to modify the processor of Lundgren to transmits a signal strength packet via communication circuit, when the rectified voltage alternating between a high level and a low level has the high level in order to communicate with the transmitter to adjust the output power (pg. 19 section 8.3).
As to claim 19, Lundgren discloses a power receiving circuit (Fig. 4 above) comprising: 
a power sensing circuit (Receiver 450) configured to output a sensing result signal according to a result of sensing a receiving state of the power (Fig. 3B S340 of Lundgren where in response to not detecting a ping signal during a predetermined time period, Receiver 450 transmits an interrupt signal to a power controller to indicate that the wireless charger receiver is not located on the wireless charging platform [0072]), in response to a ping enable signal received from a processor (S332 where receiver is set in “standby mode” by the WC enable signal prior to sending the “interrupt signal in S340 [0096]).
Lundgren does not disclose a power converting circuit configured to generate a rectified voltage by rectifying power received from outside the power receiving circuit.
P9222-R teaches a power converting circuit configured to generate a rectified voltage by rectifying power received from outside the power receiving circuit (pg. 19 section 8.3 and Fig. 2 where when a mobile device containing the P9222-R is placed on a WPC "Q charging pad, it responds to the transmitter's "ping'' signal by rectifying the AC power from the transmitter and storing it on a capacitor connected to VRECT).
It would have been obvious to a person of ordinary skill in the art to modify the electronic device of Lundgren to include a power converting circuit configured to generate a rectified voltage by rectifying power received from outside the power receiving circuit, as taught by P9222-R in order to convert the AC signal to a DC signal suitable to charge the electronic device.
Lundgren does not disclose wherein the power sensing circuit comprises: a flag signal generator configured to generate a ping flag signal from the rectified voltage; a counter configured to generate a counting value by counting particular level sections of the ping flag signal; a digital comparator configured to generate a switching signal by comparing the counting value with a reference digital value; and a first pin configured to output the sensing result signal according to the switching signal.
Liu teaches a power sensing circuit comprising a flag signal generator configured to generate a ping flag signal(Fig. 3B-4 elements 314,312 and 310 generates the VDET signal [0025] ); a counter (timer 328 [0029] and Fig. 3A-3B) configured to generate a counting value by counting particular level sections of the ping flag signal (See Fig. 3B digital ping timer 328 adapts to the timing of the digital ping signal 334a and counts time until the next digital ping signal 334 ([0029]). PDET_B is reset after the digital ping timer has expired without receiving a new digital ping signal. The current time from beginning of timer reset is identified as “counting value” [0029]); a digital comparator (low power logic circuit 302) configured to generate a switching signal by comparing the counting value with a reference digital value (Fig.3B Signal to gate of MOSFET 304 identified as switching signal. Low power logic circuit 302 resets PDET_B after the digital ping timer has expired without receiving a new digital ping signal [0007][0026][0029][0034].  Time at which timer expired (i.e. preset time interval threshold ) is identified as reference digital value); and a first pin configured to output the sensing result signal according to the switching signal ([0026] Transistor 304 sets the output signal PDET_B 316).
It would have been obvious to a person of ordinary skill in the art to modify the power sensing circuit of Lundgren to include a flag signal generator configured to generate a ping flag signal from the rectified voltage; a counter configured to generate a counting value by counting particular level sections of the ping flag signal; a digital comparator configured to generate a switching signal by comparing the counting value with a reference digital value; and a first pin configured to output the sensing result signal according to the switching signal, as taught by Liu in order to indicate the absence or presence of the digital ping further more efficiently initiating power transfer ([0005],[0007]).  
Lundgren in view of Liu does not disclose/teach the ping flag signal (VDET signal of Liu) is generated from the rectified voltage.
However since Lundgren and Liu ping detection circuits detect the existence of a ping signal from a transmitter and Lundgren ping detection circuit is within the receiver, then it would be obvious to one of ordinary skill in the art for the ping flag signal be generated from a rectified voltage of the ping signal in order to place the ping detect signal in a suitable and safe format and voltage level received by the ping detection circuit.. 
As to claim 20, Lundgren in view of P9222-R in view of Liu teaches the power receiving circuit of claim 19, wherein the power sensing circuit further comprises a clock generator configured to generate and output a clock signal to the counter (Fig. 3A of Liu. digital oscillator 306) according to the ping enable signal (S332 where wireless receiver is set in “standby mode” by the WC enable signal prior to sending the “interrupt signal in S340 [0096]. Therefore the wireless receiver detects the ping signals after WC enable signal). 
Therefore since the clock generator is used to detect the presence or the absence of the ping detect signal as taught by Liu and the absence of the ping detect signal is determined after the WC enable signal (I,e, ping enable signal), then it would be obvious to one of ordinary skill in the art for the clock generator to generate and output a clock signal to the counter after the WC enable signal in order to detect the presence or absence of the ping detect signal. 
As to claim 21, Lundgren in view of P9222-R in view of Liu teaches the power receiving circuit of claim 19, wherein the power sensing circuit further comprises a second pin different from the first pin and configured to receive the ping enable signal ( WC enable signal in Lundgren as second pin and output signal PDET_B 316 of Liu as first pin).
As to claim 23, Lundgren in view of P9222-R in view of Liu teaches the power receiving circuit of claim 19, wherein the reference setting circuit (low power logic circuit 302) generates a reference digital value (Low power logic circuit 302 resets PDET_B after the digital ping timer has expired without receiving a new digital ping signal [0007][0026][0029][0034].  Time at which timer expired (i.e. preset time interval threshold ) is identified as reference digital value)
Lundgren in view of P9222-R in view of Liu wherein the power sensing circuit further comprises a third pin communicating with an external processor  nor teaches generating a reference digital value  according to a reference value control signal received via the third pin. 
However, it would be obvious to one of ordinary skill in the art for the processor to set and/or program a register of the power sensing circuit to comprise a reference digital value (i.e. expiration time) in order to provide a user with the flexibility to change the expiration time using the same ping detection circuit.
As to claim 24, Lundgren in view of P9222-R in view of Liu teaches the power receiving circuit of claim 23.
Lundgren in view of P9222-R in view of Liu does not disclose/teach wherein the reference setting circuit receives the reference value control signal before the rectified voltage becomes 0 V.
It would be obvious to one of ordinary skill in the art for the control logic to determine the expiration time (i.e. reference value control signal) prior to ending charging mode (i.e. rectified voltage becomes 0 V) in order to immediately go into standby mode and detect the presence or absence of the ping signal (as seen in Table 1, Fig. 3B 330-332 and [0067] of Lundgren where the receiver stops charging when the battery is full and goes into standby mode where ping detection is activated).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgren (US 20140306657) in view of NPL” Wireless Power Receiver for Low Power Applications P9222-R Datasheet” hereinafter “P9222-R” in view of Liu (US 20190137554) in view of Leem (US 20190214854).
As to claim 17, Lundgren in view of P9222-R in view of Liu teaches the electronic device of claim 10, wherein the power receiving circuit further comprises a power charging circuit (Fig. 3B S320 where the handset has a charging circuit), and wherein the processor transmits a power hold mode packet via communication circuit, when the power charging circuit reaches a limit charging amount (Fig. 3B 330-332 RX IC in standby mode where analog pinging signals are provided by the wireless charger transmitted when battery is full [0053][0021]).
Lundgren in view of P9222-R in view of Liu power charging circuit is charged by the rectified voltage (Fig. 5 from rectifier to DC converter to load).
Leem teaches power charging circuit is charged by the rectified voltage .
It would have been obvious to a person of ordinary skill in the art to modify the power charging circuit of Lundgren to be charged by the rectified voltage, as taught by Leem in order to convert the AC signal to a DC signal suitable to charge the electronic device.
Conclusion and Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Blaha et al (US 20190334366)  is cited for having comparator counter and a clock signal but teaches away from sensing through a rectifier. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	
	
	
	/DREW A DUNN/           Supervisory Patent Examiner, Art Unit 2859